Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 1 of 21




                   Exhibit E
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 2 of 21




                                                   01233345676
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 3 of 21




                                                   01233345678
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 4 of 21




                                                   01233345675
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 5 of 21




                                                   01233345678
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 6 of 21




                                                   01233345678
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 7 of 21




                                                   01233345673
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 8 of 21




                                                   01233345674
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 9 of 21




                                                   01233345678
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 10 of 21




                                                    01233345677
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 11 of 21




                                                    01233345678
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 12 of 21




                                                    01233345676
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 13 of 21




                                                    01233345678
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 14 of 21




                                                    01233345675
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 15 of 21




                                                    01233345678
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 16 of 21




                                                    01233345678
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 17 of 21




                                                    01233345673
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 18 of 21




                                                    01233345674
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 19 of 21




                                                    01233345678
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 20 of 21




                                                    01233345678
Case 1:16-cv-09517-LAK-KHP Document 156-5 Filed 11/16/18 Page 21 of 21




                                                    01233345677
